FILED
                           NOT FOR PUBLICATION                              MAR 24 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JULIANA EE,                                      No. 10-35305

              Plaintiff-Appellee,                D.C. No. 3:07-cv-01728-HA

  v.
                                                 MEMORANDUM *
WASHINGTON COUNTY, et al.,

              Defendants-Appellants.




                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                      Argued and Submitted March 11, 2011
                                Portland, Oregon


Before: THOMAS and GRABER, Circuit Judges, and SELNA,** District Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
              The Honorable James V. Selna, United States District Judge for the
Central District of California, sitting by designation.
      Having considered the parties’ briefs, the appellate record, and the

arguments of counsel on March 11, 2011, the court affirms the denial of

defendants’ motion for summary judgment for the reasons stated in the district

court’s Opinion and Order.

      AFFIRMED.

AFFIRMED.




                                         -2-